DETAILED ACTION
Applicant amended claims 1-2, 4-5, 11-13, 16-17, and 19, cancelled claims 3, 10, 15,  and 18,  and added new claims 21-24
Claims 1-2, 4-9, 11-14, 16-17, 19-24 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/7/2022 is being considered by the examiner.
Allowable Subject Matter
Claims 1-2, 4-9, 11-14, 16-17, 19-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 12 and 17 disclose the distinct features of  supporting quality of service of time- sensitive communication, applied to a first communications device, the first communications device being a core network (CN) network element, comprising: obtaining first information, wherein the first information comprises at least one of the following: transfer configuration information of a time-sensitive data stream, or bridge capability information; wherein the bridge capability information is capability information of a bridge formed by a terminal and a wireless communication network; wherein the transfer configuration information of the time-sensitive data stream comprises at least one of the following: a transfer interval, a maximum frame size, a maximum number of frames sent within the transfer interval, an earliest data sending start time offset within the transfer interval, a latest data sending start time offset within the transfer interval, or jitter time; and performing a first operation according to the first information; wherein the first operation comprises at least one of the following: determining a quality of service QoS stream to which the time-sensitive data stream is mapped; determining first QoS-related information of a first QoS stream, wherein the first QoS stream is a QoS stream to which the time-sensitive data stream is mapped; or determining an indicator indicating whether to map an independent bearer resource; wherein the determining, according to the first information, a QoS stream to which the time-sensitive data stream is mapped comprises at least one of the following: when a first condition is satisfied, mapping multiple time-sensitive data streams to a same QoS stream: when a second condition is satisfied, mapping different time-sensitive data streams to different QoS streams; or mapping each time-sensitive data stream to an independent QoS stream; wherein the method further comprises: sending the first QoS-related information, the first container information, and/or the transfer configuration information of the time-sensitive data stream to a first target end;
wherein the first container information comprises the transfer configuration information of the time-sensitive data stream or a stream reservation protocol SRP message; and the SRP message comprises the transfer configuration information of the time-sensitive data stream; wherein the first target end comprises at least one of the following: a RAN network element, a terminal, or another CN network element rather than the first communications device.  The closest prior arts, Mehmedagic and Rost do teach determining network paths for time sensitive data, but do not explicitly disclose the above claimed features.  Therefore, claims 1-2, 4-9, 11-14, 16-17, 19-24 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURAJ M JOSHI whose telephone number is (571)270-7209. The examiner can normally be reached Monday - Friday 8-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571)272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURAJ M JOSHI/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        August 9, 2022